      Case 1:20-cv-03441-PAE-SLC Document 26 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BISNOW LLC,

                            Plaintiff,

       -v-
                                                     CIVIL ACTION NO.: 20 Civ. 3441 (PAE) (SLC)

                                                                        ORDER
THOMAS LOPEZ-PIERRE,

                            Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       On September 28, 2020, District Judge Paul A. Engelmayer entered a default

judgment as to liability in favor of Plaintiff Bisnow LLC against Defendant Thomas Lopez-

Pierre. (ECF No. 23). Judge Engelmayer referred this action to the undersigned to conduct

an inquest and issue a report and recommendation concerning Plaintiff’s damages and

attorneys’ fees. (ECF No. 24).

       Yesterday, October 7, 2020, Lopez-Pierre telephoned the Court’s Chambers. Lopez-

Pierre was directed to contact the Southern District of New York’s Pro Se Office at (212) 805-

0175. Shortly thereafter, Lopez-Pierre emailed my Chambers (and copied several recipients

who appear to be affiliated with the New York Legal Assistance Group). In Lopez-Pierre’s

email he made representations concerning his financial status, requested legal assistance,

and, as an “FYI,” included data purporting to show racial disparities in Plaintiff’s business

events.

       It is improper to contact the Court in this manner. Lopez-Pierre is reminded that, in

accordance with the Court’s Individual Rules of Practice, communications with the Court –


                                              1
         Case 1:20-cv-03441-PAE-SLC Document 26 Filed 10/08/20 Page 2 of 2




including from a pro se party – must be by letter-motion filed on the docket.

         Again, Lopez-Pierre may contact the Pro Se Office at (212) 805-0175. There is information

for unrepresented parties on the Southern District of New York’s website, available at

nysd.uscourts.gov/prose.

         The Court also notes that there is a legal clinic in the Southern District of New York to

assist parties in civil cases who do not have lawyers. The Clinic is run by a private organization

called the New York Legal Assistance Group; it is not part of or run by the Court and it cannot

accept filings on behalf of the Court. The Clinic is located at the Thurgood Marshall United States

Courthouse, 40 Centre Street, Room LL22, New York, New York 10007, which is just inside the

Pearl Street entrance to the Courthouse. As a public health precaution, the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants has temporarily suspended all in-person

client meetings. Limited scope legal assistance will continue to be provided, but only by

appointment and only over the phone. If you need the assistance of the clinic, please call (212)

659-6190 and leave a message, including your telephone number, and someone will get back

to you as soon as possible.

         Plaintiff is directed to serve this Order on Defendant and file proof of service by no later

than October 15, 2020.


Dated:          New York, New York
                October 8, 2020



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



                                                  2
